Title: To James Madison from William Burtchell, 4 July 1816
From: Burtchell, William
To: Madison, James



Sir.
Philadelphia july 4th. 1816.

 A young man--a stranger--an Emigrant, ventures to intrude himself upon the notice of the President of the United States; and full of apprehension that my conduct may appear like youthful presumption, I deem it safer to throw myself upon your clemency than to offer any appology for my temerity.
Peculiar infelicity, obliged me to exile myself from my native country, and being now in a strange land without recommendation or friends, to no one but the first personage in America can I humble myself So low, as to reveal either my indigence or my feelings: yet, if I could subsist on the dust of the Earth removed from the view of my fellow creatures, or if my blood would defray the expenses of aliment, I would waste it drop by drop, sooner than make an application to any human being; but I have no resource, and ’tis the peculiarity of my fate, to feel misfortune with all the poignancy that an unhappy, too sensitive disposition can impart to it.
Could I obtain one of the lowest commisions in the army or navy of the American union, or indeed any employment I would be satisfied; and every exertion that my frame would permit would be made to evince a sense of gratefulness.  On any enterprise to any climate I would go most willingly; for I only dread one evil, the poverty that is at present environing me.
I am only in my twenty seccond year and I may truly say, that my past life has been an age of unhappiness.  No prospects open to me in futurity but such as are dark & cheerless.  Oh would it not be both christian charity & deistical philanthropy to raise a youth of unimpeachable character from the lethargy of despondency from the verry depth of mental misery: to plant hope in his bosom and to make existence desirable, to disipate the gloom of his mind and to make the creation appear to him, as it did in his boyish days, beautiful grand and wonderful.
That the feelings of the unfortunate are  is universally acknowledged; therefore I wish this letter to be destroyed after a perusal.  I have expressed myself with the sincerity of a mind that in the energy of despair, despises the sneer of unfeeling ridicule.  Long has the name of Madison been familiar to my memory but ’tis now in the power of its possessor to engrave on the heart of

Wm. Burtchell


P.S. An answer to to this (even if unfavorable) will be thankfully received, for it will end the lingering of suspence.  You will have the goodness to direct--64 North fifth Phl.

